                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                      GREENEVILLE DIVISION

      LYNN RICHARD NORTON,                         )
                                                   )
                   Plaintiff,                      )          2:21-CV-00084-DCLC-CRW
                                                   )
            vs.                                    )
                                                   )
      DAVID BARKER, et al.,                        )
                                                   )
                   Defendants.                     )

                                               ORDER

           This matter is before the Court to consider the Report and Recommendation of the United

  States Magistrate Judge [Doc. 6]. In the Report and Recommendation, the magistrate judge

  recommends that Plaintiff’s Complaint against the police officers and Defendant Ward be

  dismissed with prejudice and dismissed without prejudice as to the remaining defendants for

  failure to state a claim on which relief may be granted, under 28 U.S.C. § 1915(e) [Id., pg. 11].

  Plaintiff filed Objections [Docs. 10, 11]1 to the Report and Recommendation on June 16, 2021,

  and July 8, 2021, which the Court will now consider.

           As detailed in the magistrate judge’s report and recommendation (R&R), Plaintiff filed the

  instant complaint against Hamblen County Sheriff’s Department Officers David Barker, Chris

  Giles, and Gene Watson; former United States Attorney (U.S. Attorney) J. Douglas Overbey;

  Assistant United States Attorneys (AUSA) Emily M. Swecker and Mac D. Heavener, III; and

  James Ward, Plaintiff’s co-defendant in a related criminal matter [Doc. 1, pgs. 1-2]. The basis for




  1
          Plaintiff filed a “supplement” set of objections to the magistrate judge’s R&R because,
  according to him, he did not receive confirmation that the Court received his original set of
  objections [Doc. 11, pgs. 1-2]. Plaintiff’s “supplement” largely reiterates his original set of
  objections and, thus, the Court will discussion only his original objections.
                                                   1

Case 2:21-cv-00084-DCLC-CRW Document 15 Filed 09/09/21 Page 1 of 4 PageID #: 91
  Plaintiff’s complaint relates to his May 11, 2019, arrest for constructive possession of drugs and

  contraband [Id., pgs. 1-7]. According to Plaintiff, Officers Barker and Giles stalked him at his

  home, observed him leaving his home as a passenger in Ward’s truck, and subsequently engaged

  in a high-speed chase of the vehicle he was in [Id., pgs. 3-4]. Plaintiff asserts that the high-speed

  chase put him in shock and imminent danger [Id.]. He explains that, when Ward eventually

  stopped the truck, he was unable to comply with the officers’ commands to exit the truck, which

  led Giles to knock out the window of the passenger-side door and injure his head, face, chest,

  hands, and arms [Id.]. Plaintiff contends that, after breaking the window, Giles violently pulled

  him through the window and slammed him to the ground to handcuff him [Id.]. Plaintiff states

  that officers then illegally searched his wallet and found 11 suboxone strips, for which Plaintiff

  claims he had a prescription [Id.].

         Plaintiff states that at his later state criminal proceeding for the charges related to his May

  11, 2019, arrest, he was “proven innocent,” even though he admits that those charges were not

  dismissed [Id., pgs. 4-5]. He also alleges that U.S. Attorney Overbey and AUSAs Swecker and

  Heavener conspired to file false charges against him in federal court [Id., pgs. 5-6]. At Plaintiff’s

  federal trial, the prosecution allegedly offered Ward’s perjured testimony and allowed the jury to

  consider evidence that belonged to Ward [Id.]. The jury subsequently found the Plaintiff guilty in

  that case of conspiracy to distribute 50 grams or more of methamphetamine, distribution of

  methamphetamine, and being a felon in possession of a firearm [Id.].

         On May 12, 2021, Plaintiff filed a Complaint [Id., pgs. 1-8] with this Court under 42 U.S.C.

  § 1983 and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

  (1971), against Officers Barker, Giles, and Watson; former U.S. Attorney Overbey; AUSAs




                                                   2

Case 2:21-cv-00084-DCLC-CRW Document 15 Filed 09/09/21 Page 2 of 4 PageID #: 92
  Swecker and Heavener; and Ward alleging violations of his Fourth and Fourteenth Amendment

  rights [Id.].

          After examining Plaintiff’s Complaint, the magistrate judge found that Plaintiff’s

  allegations do not state a claim on which relief may be granted [Doc. 6]. First, the magistrate judge

  determined that the claims against the officers were time-barred because he did not file his

  complaint until nearly two years after his causes of action accrued [Id., pgs. 8-9]. Second, as to

  U.S. Attorney Overbey and AUSAs Swecker and Heavener, the magistrate judge concluded that

  Plaintiff’s claims challenge the validity of his criminal proceedings and that such claims are barred

  by the doctrine in Heck v. Humphrey, 512 U.S. 477, 486 (1994), which requires dismissal of a

  § 1983 complaint if a judgment in favor of the plaintiff would imply the invalidity of a conviction

  or sentence [Id., pg. 10]. Lastly, the magistrate judge found that Plaintiff’s allegations against

  Ward were vague and conclusory [Id.].

          Plaintiff objects to the magistrate judge’s findings that his claims against the officers are

  time-barred, his claims against the remaining defendants are barred under Heck, and his claims

  against Ward are conclusory allegations [Docs. 10, 11]. Plaintiff’s objections, however, do not

  address the legal findings of the magistrate judge. Rather, Plaintiff alleges additional facts as to

  how Defendants violated his federal and constitutional rights by arresting him and prosecuting him

  in his criminal trial [See doc. 10, pgs. 1-18]. Indeed, Plaintiff merely provides greater detail about

  the events of May 11, 2019, and his subsequent criminal proceeding [Doc. 10, pgs. 1-18].

  Additionally, Plaintiff has filed pro se Motions to Appoint Counsel, for a Certificate of

  Appealability, and for Injunctive Relief [Docs. 2, 13, 14].

          When assessing the sufficiency of a complaint, the Court is limited to considering “the

  complaint, the documents attached to the complaint, and documents referenced in the complaint.”



                                                    3

Case 2:21-cv-00084-DCLC-CRW Document 15 Filed 09/09/21 Page 3 of 4 PageID #: 93
  Peterson v. Hopson, No. 2:17-CV-02891, 2018 WL 4431409, at *1 (W.D. Tenn. Sept. 14, 2018)

  (citing Gavitt v. Born, 835 F.3d 623, 640 (6th Cir. 2016)). Therefore, the Court declines to consider

  new facts raised in Plaintiff’s Objections. See, e.g., Peterson, 2018 WL 4431409, at *1 (declining

  to consider new facts raised in the plaintiff’s objection to the magistrate judge’s report and

  recommendation).

            After thorough consideration of the Report and Recommendation [Doc. 6], Plaintiff’s

  Objections [Doc. 10, 11], and the record as a whole, the Court finds that the Report and

  Recommendation properly analyzes the issues presented. For the reasons set out in the Report and

  Recommendation, which are incorporated by reference herein, it is hereby ORDERED that the

  Report and Recommendation [Doc. 6] is ADOPTED and this action is DISMISSED, with

  Plaintiff’s claims against Officers Barker, Giles, and Watson and Defendant Ward DISMISSED

  WITH PREJUDICE, and Plaintiff’s claims against the remaining defendants DISMISSED

  WITHOUT PREJUDICE.                Accordingly, Plaintiff’s remaining pro se Motions to Appoint

  Counsel [Doc. 2] and for Injunctive Relief [Doc. 14] are DISMISSED AS MOOT.

            In addition to the above, Plaintiff has moved for a certificate of appealability [Doc. 13].

  That motion is DENIED because the Court CERTIFIES any appeal from this action would not

  be taken in good faith and would be frivolous. Therefore, Plaintiff’s application for leave to

  proceed in forma pauperis on appeal is DENIED. Fed. R. App. P. 24(a)(2). Accordingly, a

  certificate of appealability SHALL NOT ISSUE. Slack v. McDaniel, 529 U.S. 473, 484–85

  (2000).

            SO ORDERED:


                                                 s/ Clifton L. Corker
                                                 United States District Judge


                                                     4

Case 2:21-cv-00084-DCLC-CRW Document 15 Filed 09/09/21 Page 4 of 4 PageID #: 94
